Citation Nr: 0500778	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  02-06 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to service connection for dental trauma.


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.  The veteran's discharge certificate indicates 
that he was awarded the Purple Heart and Combat Infantry 
Badge, and that he was wounded as a result of action with 
enemy forces in Iwo Jima.  He was also awarded the Bronze 
Star Medal for meritorious service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
a back disorder, respiratory disorder, and dental trauma.

This appeal was previously before the Board in January 2003 
when it undertook development of the claim.  In September 
2003, after regulations that had allowed Board development 
were invalidated, the case was remanded so that the 
development could be completed.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO. 

2.  A current back disorder is not related to a disease or 
injury in service.

3.  A current respiratory disease is not related to a disease 
or injury in service, including claimed in-service exposure 
to insecticide.

4.  Current residuals of in-service dental trauma have not 
been demonstrated.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service, and arthritis of the lumbosacral spine may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112,1113, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  A respiratory disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. § 
3.303. 

3.  Dental trauma was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1154(b); 1712 (West 2002); 38 C.F.R. §§ 
3.303, 3.381 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In letters dated in June 2002 and April 2004, the RO notified 
the veteran of the evidence needed to substantiate his claim 
and offered to assist him in obtaining any relevant evidence.  
The letter gave notice of what evidence the veteran needed to 
submit and what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), should generally be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The notice in this case was provided after the initial 
decision.  The Pelegrini Court noted that it did not intend 
to void RO decisions made prior to proper VCAA notice.  It 
provided a remedy for delayed notice, which was a remand for 
the RO to provide the necessary notice, or for the Board to 
provide reasons and bases as to why the veteran was not 
prejudiced by the lack of notice.  Pelegrini v. Principi, at 
120, 122-124.  The required VCAA notice was ultimately 
provided by the RO in the June 2002 letter.

In any event, the veteran was not prejudiced by the delayed 
notice.  He did not report the existence of, or submit, 
additional evidence in response to the notice.  In May 2004, 
the veteran called in reply to the April 2004 letter.  He 
stated that he had no other evidence to submit.

Even if he had submitted additional evidence substantiating 
his claim, he would have received the same benefit as he 
would have received had he submitted the evidence prior to 
initial adjudication.  The effective date of any award based 
on such evidence, would have been fixed in accordance with 
the claim that was the subject of the initial adjudication.  
38 C.F.R. § 3.156(b) (2004) (new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision, if a timely appeal has been 
filed, will be considered as having been filed with the 
claim, which was pending at the beginning of the appeal 
period); see also 38 C.F.R. § 3.400(q)(1) (2004) (providing 
that when new and material evidence is received within the 
appeal period, the effective date will be set as if the prior 
denial had not been made).

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.

In the letters, the RO informed the veteran of the evidence 
he needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  

The veteran's service medical records are unavailable.  All 
available alternate records have been obtained by VA.

VA has obtained all treatment records that have been 
adequately identified.  There are no other identified 
outstanding records that could be relevant to the veteran's 
appeal for service connection.  The veteran was afforded a VA 
examination in February 2002, and medical opinions were 
obtained in May 2003, and May 2004.  

The veteran has been provided with the required notice and 
that all indicated development has been completed.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227 (2000).  

Pertinent Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The Court has interpreted the law and regulations as meaning 
that service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full.  
38 U.S.C.A. § 1154(b) (West 2002).

The courts have interpreted 38 U.S.C.A. § 1154(b) as still 
requiring competent evidence of a current disability, and of 
a link between the current disability and service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 507-13 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54. 

I.  Entitlement to service connection for a back disorder

Factual Background

The veteran asserts that he injured his back in Iwo Jima 
after a grenade exploded in his face and he fell 
approximately 20 to 30 feet off of a cliff.

The veteran's service medical records are unavailable.  A 
form created by the Office of the Surgeon General, Department 
of the Army, for 1945 shows that the veteran sustained 
laceration-type wounds of the buccal cavity and lips from a 
hand grenade explosion during battle.

Complaints of back pain appear in the veteran's records from 
the Social Security Administration.  In March 1983, the 
veteran was examined by S. P. Berua, M.D.  At that time, the 
veteran reported back pain that started about a year prior.  
He reported pain that was aggravated on repeated bending, 
stooping, and lifting.  He could only lift about 40 pounds.  
He had been treated by his family physician who had been 
giving him pain medication for about a year.  Examination of 
his back showed no scoliosis or listing.  There was no 
palpable muscle spasm.  There was no tenderness in the lower 
back.  Dr. Berua determined that the veteran had a chronic 
lumbosacral strain.

In a May 1983 report, J. Calafiore, D.O., noted that the 
veteran had lumbar and sacral muscle spasm that sometimes 
forced him to his bed.  He also noted a mild scoliosis of the 
lumbar area.

An April 1983 X-ray report of the veteran's lumbar spine 
showed mild scoliosis without other abnormality.  

A July 1983 report from Dr. Calafiore states that the 
veteran's lumbar sacral spine gave him a gnawing pain after 
sitting or standing for 30 minutes.  It also states that the 
veteran suffered from lumbar sacral muscle spasm.  

Lumbar spine X-rays dated in July 1983 showed mild scoliosis 
of the lumbar spine and no other significant bony 
abnormality.

The veteran was examined by J. T. Sobieski, M.D., in 
September 1983.  He veteran complained of low back discomfort 
which had been diagnosed as degenerative joint disease.  Dr. 
Sobieski's impression was degenerative joint disease of the 
spine.

In February 1985 the veteran was examined by Dr. Go.  The 
veteran complained of pain in his back for which he could not 
sit or walk too long.  

The veteran was afforded a VA examination in February 2002.  
He complained of pain in the lower back with stiffness and 
some fatigability.  On physical examination, the examiner 
noted no deformity of the spine.  There was no muscle spasm.  
There was pain on deep palpation of both sacroiliac joints 
bilaterally.  Straight leg raising bilaterally, produced pain 
in the lower back above 70 degrees.  There were no posture 
abnormalities.  No deformity of the spine.  The examiner 
diagnosed lower back pain syndrome; residual contusion, lower 
back; and degenerative joint disease.

A February 2002 lumbosacral spine x-ray showed mild 
osteoporosis and minimal degenerative changes.  There was 
mild scoliosis with convexity towards the left.  The 
impression was osteoporosis and minimal degenerative changes, 
mild lumbar scoliosis, and no evidence of neoplastic or 
recent traumatic changes.

The Board's January 2003 development memorandum requested 
that the February 2002 examiner or other qualified physician 
review the veteran's claims file then render an opinion as to 
whether it was as likely as not that the veteran has a back 
disorder that could be medically attributed to a disease or 
injury in service.  

In the May 2003 addendum, a new VA physician reviewed the 
veteran's claims file.  The physician noted that there was no 
history in the veteran's records to document continuing 
problems with a back disorder beginning shortly after the 
event on Iwo Jima.  He determined that it was as likely as 
not that the veteran sustained a contusion to the back area 
based on his history.  However, he felt that the fall in Iwo 
Jima was not the likely cause of the minimal degenerative 
arthritis and osteoporosis.  He opined that it was more 
likely than not that the veteran's current back disorder was 
related to the wear and tear of aging.

The Board's September 2003 remand requested that additional 
VA treatment records be obtained.  After associating such 
records with the veteran's claims file, the Board instructed 
the RO to refer the claims file to the physician who provided 
the May 2003 opinion to indicate whether the newly received 
evidence changed any aspect of his opinion.

In the May 2004 addendum, the physician reviewed the newly 
received records in the claims file and stated that the new 
information did not change his opinion.

Analysis

The record shows that the veteran currently has a back 
disorder.  Thus, the veteran has satisfied the requirement 
that there be competent evidence of a current disability.

His report of a back injury during comment satisfies the 
requirement of an in-service injury.  38 U.S.C.A. § 1154(b).

The absent element in the veteran's claim is evidence that 
the current back disorder is related to the in-service 
injury.  

Evidence of a back disorder does not appear until March 1983, 
more than 30 years after service.  In his treatment records 
from the 1980s, the veteran stated that his back pain began 
in 1982.  All of the medical professionals who have 
considered the question, have concluded that the current back 
disability is not likely related to the in-service injury.

The veteran has argued that his current back disorder is 
related to an in-service injury.  As a lay person the veteran 
would not be competent to express an opinion as to medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of competent evidence of a link between the 
current back disorder and service, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection, and the claim must be denied.  Since the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

II.  Entitlement to service connection for a respiratory 
disorder

Factual Background

The veteran contends that he developed lung problems as a 
result of serving in the Army.  He asserts that while on Iwo 
Jima, the Air Force sprayed DDT twice a day to stave off 
black flies that were feeding off of the multitude of dead 
bodies.

In November 1971, the veteran suffered second and third 
degree burns to the hands, arm and face.  He was initially 
hospitalized at The Western Pennsylvania Hospital from 
November to December 1971.  A chest X-ray was conducted 
during his hospitalization, which was determined to be 
essentially normal.  

The veteran was hospitalized again in February 1972 at The 
Western Pennsylvania Hospital for treatment of burns.  A 
chest x-ray revealed a calcified granuloma of the right base 
and hilum.

A subsequent chest x-ray in July 1983 showed the presence of 
a calcified granuloma in the right lower lung field.  There 
was no evidence of pleural effusion. 

Chest X-rays in May 2001, and February 2002 show the 
existence of a respiratory disorder.  In May 2001, chronic 
pulmonary emphysema and old fibrocalcific changes were noted.  
There was also old granuloma in the right base.  There was no 
significant interval change in February 2002 when the 
comparison was made with the previous studies of May 2001.  
Chronic pulmonary emphysema and old hilar calcifications were 
again noted.  There was also an old granuloma in the right 
base.  

The veteran was afforded a VA examination in February 2002.  
He reported shortness of breath since being exposed to DDT on 
duty.  He described a productive cough with whitish sputum 
and lack of an appetite.  It was noted that he has dyspnea on 
exertion with minimal exertion.  While he was in the 
examining room, the examiner noted some difficulty breathing 
with some intercostals retractions.  

Based on his observations of dyspnea with intercostals 
retractions and the veteran's self-reported history, the 
examiner diagnosed chronic obstructive pulmonary disease 
(COPD) secondary to DDT exposure.  The examiner did not 
review the veteran's claims file before determining the 
diagnosis.

In May 2003, a new VA physician reviewed the veteran's claims 
file and determined that there was no radiographic pattern 
that was typical for insecticide exposure.  He stated that 
acute exposures might produce patterns of pulmonary 
infiltrates or edema, but these would not necessarily be 
typical of insecticide exposure, as other things could also 
cause these patterns, and this would have been evident in the 
immediate post-exposure time frame.  He further stated that 
he was aware of no known long-term pulmonary sequelae 
secondary to DDT exposure.  He also reviewed toxicology texts 
and current pulmonary medicine texts, and neither described 
any long-term pulmonary disability secondary to DDT exposure.  
He determined that the veteran's COPD was not, as likely as 
not, secondary to the DDT exposure.

In May 2004, the physician who rendered the May 2003 opinion 
issued a new opinion stating that the review of the newly 
received evidence did not change his earlier opinion, but 
further supported it.  He reiterated that there was no data 
available that supported the veteran's contention that DDT 
causes pulmonary toxicity.  

Analysis

The record clearly documents current COPD.  Thus, the veteran 
has satisfied the requirement that there be competent 
evidence of a current disability.

The veteran is also competent to report his in-service 
exposure to DDT spraying.  

The question remains as to whether the is in favor of a link 
between the in-service spraying and the current respiratory 
disease. 

While one medical professional did link in service DDT 
exposure to COPD, that examiner did not provide a rationale 
for the opinion, or review the claims folder.

Subsequent medical opinions were a product of a review of the 
claims folder, and did provide rationales for the opinions 
given.  As such, these opinions are of more probative weight, 
than the earlier opinion.  These more probative opinions, 
however, are against the veteran's claim.

The veteran has argued that his COPD is related to DDT 
exposure in service.  As previously noted, he is not 
competent to express an opinion as to medical causation, and 
there is no competent evidence supporting his theories.  As a 
lay person the veteran would not be competent to express an 
opinion as to medical causation.  Espiritu, at 492.  
Furthermore, there is no competent evidence to support his 
theory.

Inasmuch as a respiratory disability was not shown until many 
years after service, and the most probative opinions are 
against the claim, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
a respiratory disorder and the claim must be denied.  Since 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert, at 49. 

III.  Entitlement to service connection for dental trauma

Pertinent Criteria

Service connection of dental conditions for treatment 
purposes requires a determination, when applicable, of 
whether the dental condition was due to combat or other 
service trauma, and whether the veteran had been a prisoner 
of war.  38 C.F.R. § 3.381(a).  Section 3.381 also provides 
that dental conditions could be service connected for 
treatment purposes if they were shown in service after a 
period of 180 days.  The end result is that service 
connection for treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
if they are manifested after 180 days of service or are 
secondary to trauma, in accordance with 38 C.F.R. § 17.161 
(2004).

Veterans having a service-connected non-compensable dental 
condition or disability adjudicated as resulting from combat 
wounds or service trauma may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service-connected non-compensable condition or disability 
[Class II(a)].  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§ 17.161 (2002).  For the purposes of determining whether a 
veteran has Class II (a) eligibility for dental care under  
38 C.F.R. § 17.161, the term "service trauma" does not 
include the intended effects of treatment provided during 
service.  See VAOPGCPREC 5-97.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 U.S.C.A. § 1132 (West 
2002); 38 C.F.R. § 3.304(b) (2004).  


Factual Background

The veteran asserts that he suffered dental trauma when a 
grenade exploded in his face in Iwo Jima.  He stated that the 
shrapnel went through his face a knocked out some teeth, 
loosened some teeth, and broke a lower partial plate.  

In the May 2002 Form 9 and subsequent statements to the RO, 
the veteran stated that he had work on his teeth 
approximately two weeks before going overseas while he was in 
the Army.  

As previously noted, the veteran's service medical records 
are unavailable.  The Surgeon General's report for April 1945 
acknowledges a battle casualty from hand grenade fragments to 
the veteran's buccal cavity and lips.  The diagnosis was 
wound(s), lacerated with no nerve or artery involvement.

In some statements, the veteran reported in-service dental 
treatment prior to being sent overseas.  This treatment 
included having teeth pulled and being given a partial plate.

The veteran was afforded a VA dental examination in February 
2002.  He reported receiving comprehensive dental treatment 
when he first entered the military, including multiple 
restorations and extractions of several specifically 
"unremembered" teeth and construction of mandibular 
removable partial denture.  The veteran reported the loss of 
two right-sided mandibular teeth, which he did not 
specifically remember, and damage to and loosening of his 
maxillary anterior teeth from the grenade and subsequent 
fall.  He also reported losing his mandibular partial denture 
in the incident.  

The veteran stated that he had no definitive dental treatment 
from the military after his injuries.  He did report having 
his teeth repaired after discharge, and had both maxillary 
and mandibular removable partial dentures made.  In 1950, he 
had his remaining teeth extracted because they had given him 
trouble since his injuries and had full maxillary and 
mandibular dentures constructed.

The examiner noted that the veteran was totally edentulous 
with extreme resorption of his residual alveolar ridges and 
residual facial scarring.  He stated that the veteran's 
claims could not be substantiated or refuted from the 
examination.

In an April 2003 addendum, the examiner stated that the 
available record was thoroughly reviewed.  The only evidence 
found referencing oral injuries were on the form created by 
the Office of the Surgeon General, Department of the Army for 
1945.  The examiner commented that was no record of dental 
treatment of any kind either before or after the injury.  The 
examiner opined that the veteran's own statements regarding 
his dental care on entering the military would seem to 
indicate an already substantially compromised dentition.  
Without specific evidence of loss of teeth or jaw structure, 
the examiner determined that it is just as likely as not that 
the veteran's own dental negligence led to his being 
endentulated in 1950.  His current dental condition was the 
result of 50-plus years of total edentulism which could 
result in extensive residual alveolar ridge resorption, and 
subsequent difficulty with wearing full dentures.  It was "a 
matter of pure conjecture" as to whether or not the 
veteran's combat injuries led to the eventual loss of all of 
his remaining teeth.  

In a May 2004 addendum, the examiner reviewed the claims file 
and stated that the new evidence did not change the opinion 
he had previously given.

Analysis

The veteran's statements and the Surgeon General's records 
provide competent evidence of a dental injury in service.  
38 U.S.C.A. § 1154(b).  

The veteran's current edentulous condition establishes a 
current disability.  

As a lay person the veteran would not be competent to express 
an opinion as to medical causation of his current dental 
state.  Espiritu, at 492 (1992).  His statements, therefore, 
do not constitute competent evidence linking current 
disability to service.

The competent opinions are against a finding that the current 
dental condition is the result of the dental trauma in 
service.

In the absence of competent evidence of a link between his 
dental condition and service, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for dental trauma and the claim must be 
denied.  Since the preponderance of the evidence is against 
the claim for service connection, the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, at 49.

The Board also notes that the veteran is not eligible for 
dental treatment under the 180 day rule from 38 C.F.R. § 
17.161.  The veteran entered active service on September 13, 
1943.  He reported undergoing substantial dental work two 
weeks prior to going overseas on March 5, 1944, less than 180 
days after he entered service.  He does not fall into any of 
the other categories that would entitle him to dental 
treatment.  Id.  


ORDER

Service connection for a back disorder is denied.

Service connection for a respiratory disorder is denied. 

Service connection for dental trauma is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


